IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE             FILED
                             JULY SESSION, 1997         October 10, 1997

                                                    Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk
THO MAS C . MANE Y, JR.,       )    C.C.A. NO. 03C01-9612-CR-00470
                               )
      Appe llant,              )
                               )
                               )    BRADLEY COUNTY
VS.                            )
                               )    HON. R. STEVE BEBB
STATE OF TENNESSEE,            )    JUDGE
                               )
      Appellee.                )    (Post-Conviction)


                ON APPEAL FROM THE JUDGMENT OF THE
                 CRIMINAL COURT OF BRADLEY COUNTY


FOR THE APPELLANT:                  FOR THE APPELLEE:

THO MAS C. MA NEY, J R.,            JOHN KNOX WALKUP
Pro Se                              Attorney General and Reporter
Register Number 216056
Route 1, Box 330
Tiptonville, TN 38079-9775          MARVIN E. CLEMENTS, JR.
                                    Assistant Attorney General
                                    425 5th Avenu e North
                                    Nashville, TN 37243

                                    JERRY N. ESTES
                                    District Attorney General

                                    RANDY G. ROGERS
                                    Assistant District Attorney General
                                    204 North Jackson
                                    Athens, TN 37303



OPINION FILED ________________________

REVERSED AND REMANDED

DAVID H. WELLES, JUDGE
                                 OPINION

      The Defe ndan t appe als the trial court’s dismiss al of his pe tition for post-

conviction relief. The single issue presented for our review is whether the trial

court erred in its determ ination that the petition wa s barred by the statute of

limitations. W e conclude tha t the petition is not time-ba rred. W e therefore

reverse the judgment of the trial court and remand this case fo r further

proceedings.



      From this record, it appears that on February 12, 1993, the Defendant was

convicted on his pleas of guilty to one count of felony possession of cocaine and

one count of felony possession of marijuana. He received an effective sentence

of eight years. There was no appeal from his convic tion or sen tences . The po st-

conviction relief petition under consideration herein , appa rently th e Def enda nt’s

first petition, was filed on M ay 9, 1996. The trial court dismissed the petition

based on the statute of limitations. It is from the order of the trial court dismissing

the petition that the Defendant appeals.



      At the time the Defendant’s convictions became fin al, the statute of

limitations applicable to post-conviction proceedings was three years. Tenn.

Code Ann. § 40-30-102 (repealed 1995). It is clear that the petition in the case

sub judice was filed after the expiration of the three-year statute of limitations.



      The new Pos t-Conviction Proc edure Act is a pplica ble to this petition and

all petitions filed after May 10, 199 5. See Tenn. Code Ann. § 40-30-201 et seq.



                                          -2-
(Supp. 1996). This Act repealed the three-year statute of limitations and enacted

in its place a one-year statute of limitations. On th e effective d ate of this A ct,

same being May 10, 1995, the repealed three-year statute of limitations had not

yet run on th e petitione r’s right to file a pe tition for post-c onvic tion relief. The

1995 Act pro vides, in pertinent part, that “notwithstanding any other provision of

this act to the contrary, any person having a ground for relief recognized under

this act shall have at least one (1) year from th e effec tive date of this a ct to file

a petition or a motion to reopen a petition under th is act.” 199 5 Ten n. Pub. A cts

ch. 207, § 3.



        Because it is clear that the three-year statute of limitations had not run on

this Defendant at the time the legislature repealed that statute and re place d it

with a one-year statute, we believe that the provisio n quo ted ab ove pr ovided this

Defendant one year from the effective date of the Act, or until May 10, 1996, to

file his petition for post-conviction relief. Therefore, the petition herein was tim ely

filed on May 9, 19 96, and sho uld have been considered by the trial court on the

merits.1



        The judgmen t of the trial court dismissing this petition is reversed, and this

case is remanded to the trial court for further proceedings.




1
 W e note that in at least one prior case in this Court, the State conceded that the statute of
limitations did not bar consideration of a petition filed under the same factual circumstances as the
one in the case sub judice. See Betsy Ja ne Pen dergras t v. State, C.C.A. No. 01C01-9607-CC-
00289, Rutherford Co unty (Tenn. Crim. App., Nash ville, May 16, 1997).

                                                  -3-
                         _________________________________
                         DAVID H. WELLES, JUDGE



CONCUR:



___________________________________
THOMAS T. WOODALL, JUDGE


___________________________________
JOHN K. BYERS, SENIOR JUDGE




                              -4-